Title: To Thomas Jefferson from William Short, with Enclosure, 23 August 1785
From: Short, William
To: Jefferson, Thomas




Dear Sir
The Hague August 23d. 1785

After waiting on Mr. Dumas we went two Days ago by Appointment to the Baron de Thulemeiers. A simple Matter of Etiquette as you will see prevented the Business on which we were, from being completed. On my producing the two Originals of the Treaty and explaining the Intention of them, the Baron de Thulemeier told us he was instructed only to receive the Copy which should be sent and to exchange for it a Copy in French which he should have prepared in his Office, adding that the established Order of the Chancelerie of the King made this in some Measure necessary, the French being the only Language which was there recieved. He observed that this was nothing more than a meer-Matter of Form, and he hoped would give us no Difficulty in accepting the Exchange. We thought ourselves by no Means at Liberty to deviate from our Instructions even in Matters apparently formal, and on mentioning our Scruples, it was proposed that each of us should consult those by whom we were employed, as the safest Mode of proceeding. The Baron de Thulemeier writes to Berlin to-day and should he recieve Permission to accept and exchange the Instruments of Treaty which you offer, he will do it without farther Delay. In the same Manner if our Answers come first we are to communicate to him what we are at Liberty to do.
Lest there should be any other Cause of Delay we thought it best to communicate at the same Time the additional Part of our Instructions respecting the Ratifications &c. He desired that they might be explained to him in writing in Order that he might ask Advice on them at Berlin, adding there would be not the smallest Doubt of our agreeing that Matter. At his Request therefore I wrote him a short Letter in Answer to one which he sent me respecting the Exchange of the Instruments, and of which I have the Honor to inclose you a Copy.
That nothing might be left undone which we could do before recieving our Answers we met Yesterday Evening and exchanged  the respective full-powers in the Form prescribed. We have at present therefore only to await farther Instructions from yourself or Mr. Adams, or the return of the Courier from Berlin. I hope the Determination we took of awaiting farther Orders from you before we ventured to accept an Instrument of the Treaty in French only will meet your Approbation, and I beg the Favor of you Sir to let me know as soon as shall be convenient what you wish should be done under the Circumstances I have just described.
I shall write to Mr. Adams also by the Post of this Day on this Subject. As he has not a Copy of the Treaty in French it will not be necessary to trouble him with what I am about to add. After the Baron de Thulemeier had examined one of the Instruments of the Treaty he found a Number of little Deviations which appear evidently to be the Faults only of the Copyist, although some of them tend to make a manifest Alteration in the Sense. He has furnished me with a List of them which I inclose for your Examination Sir and to recieve your Instructions thereon. On examining the other Instrument of the Treaty, I find none of those Faults in the Baron de Thulemeiers List except three which you will observe noted below his. But on reading over that Instrument, having no other to compare it with, I thought I discovered some other Faults of the Copyist also. I have given it to be examined by the Baron de Thulemeier and have not yet recieved any Information respecting it. I have been thus prolix Sir because I wish to have the Line we are to pursue, marked out with the most particular Precision not thinking that we are at Liberty to deviate in the smallest Instance. I beg you to be assured of the Sentiments of Respect with which I have the Honor to be your most obedient Servant,

W. Short
 


Enclosure
            
              Fautes à corriger dans la Partie françoise à la grosse du Traité
              
                Art: 4.ligne 11. avant la fin,
                au lieu de dès que la raison de l’Etat l’exige, corrigez la raison d’Etat.
              
              
                Art: 7.ligne 4.au lieu, de protéger et défendre, corrigez de protéger & de défendre.
              
              
                Art: 11.l: 9. 10. et 11.au lieu de si ce n’est par insulte faite à la religiond’autres, corrigez pour insulte faite à la religionde
                  l’autre.
              
              
                Art: 13.à la 2de. page l: 16.au lieu de qui auroient été, corrigez qui auront été.
                  
                  et l: 5 avant la fin de l’article,au lieu de le navire ne sera plus armé dans le port, corrigez amené dans le port.
              
              
                Art: 15.l: 4.au lieu de stipules, corrigez stipulé.
              
              
                Art. 16.l: 3.au lieu de l’une de parties, corrigez l’une des parties.
              
              
                Art. 21.§3. l: 4.au lieu de, sans caution, corrigez sous caution.
              §5. l: 3.au lieu de faire de tels règlemens, corrigez faire tels règlemens.
              
              
                Art. 23.l: 12. avant la fin,au lieu de à facilities & répandre, corrigez à faciliter et à répandre.
              
              
                Art. 24.à la 3e. page, l: 4. d’en bas,confondus au balancés, corrigez ou balancés.
              
                 4e. page, l: 5 d’en bas,qui auront été fixés, corrigez fixées.
              
            
Notes on the other Instrument of Treaty
 In the second Copy it is pour, but has d’autres.
         it is sans instead of sous.
         it is à faciliter & répandre.

